Citation Nr: 1519874	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  13-06 615A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

1. Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1970 to October 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted an increased 50 percent rating for PTSD. The 50 percent disability rating does not represent a grant of the maximum benefits allowable; consequently, the evaluation of the Veteran's PTSD remains on appeal. AB v. Brown, 6 Vet. App. 35, 38 (1993).

This appeal was processed electronically using the Veterans Benefits Management System (VBMS) paperless claims processing system. Any future consideration of this appeal should account for this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appeal is remanded for further development. The Veteran contends his PTSD makes him unemployable. See April 2011 Notice of Disagreement; Rice v. Shinseki, 22 Vet.App. 447 (2009)(holding that a claim for TDIU is part of the claim for an increased rating). But the November 2010 VA examination and his most recent available private medical records (PMRs) from October 2010 show he is employed. November 2010 VA Examination Report; PMRs. A new VA examination is warranted to assess the nature and severity of the Veteran's PTSD, and development is needed regarding his current employment status.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran VCAA compliant notice as to how to substantiate a claim of TDIU.

2. Request that the Veteran identify and secure any relevant private treatment records that are not in the claims file. Associate any records identified by the Veteran with the claims file. If any records are unavailable, document their unavailability within the claims file and advise the Veteran so that he can submit any copies in his possession.

3. Obtain any VA treatment records (VAMRs) and associate them with the claims file.

4. After the passage of a reasonable amount of time or upon the Veteran's response, return the claims file to the VA examiner who performed the November 2010 PTSD examination for a new examination. If the examiner is not available, a different examiner may conduct the examination. The entire claims file, to include a copy of this REMAND, must be provided to the VA examiner, who must indicate its review. The following considerations must govern the examination:

a. The examiner must assess the degree of social and occupational impairment caused by the Veteran's service-connected PTSD.

b. The examiner has an independent responsibility to review the entire record for pertinent evidence. IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the examiner's attention is called to:

October 2009 Private Medical Records (PMRs), noting he is "still doing fairly well, but poorly on a social level."

January 2010 PMRs, stating he gets irritated easily and continues to have sleep problems.

April 2010 PMRs, noting he gets stressed out at work, and that he sleeps about 3 to 4 hours per night.

July 2010 PMRs, stating he goes to work and then goes home, and does not leave the house; that he has flashbacks and nightmares; and that he does not get along with his wife.

October 2010 PMRs, indicating he has been stressed out at work and hates dealing with people, he receives around 4 hours of sleep each night, and he has little interaction with his wife.

November 2010 VA Examination Report.

5. After the above development, and any other development that may be warranted based on additional information or evidence received, is completed, readjudicate the issue of entitlement to a disability rating in excess of 50 percent for PTSD and entitlement to a TDIU. If the benefits sought are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




